98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Shong-Ching TONG, Plaintiff-Appellant,v.FDIC, as receiver for Assured Thrift and Loan Association,Defendant-Appellee.
No. 95-55635.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Shong-Ching Tong appeals pro se the district court's grant of summary judgment in favor of the Federal Deposit Insurance Corporation ("FDIC") in his action brought under the Financial Institutions Reform, Recovery, and Enforcement Act, 12 U.S.C. § 1821(d)(3)-(13).  Tong sought damages for conversion, malicious prosecution, and intentional infliction of emotional distress against the FDIC as receiver of and successor to the failed Assured Thrift and Loan Association.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo,  Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and we affirm for the reasons stated by the district court in its order filed March 23, 1995.


3
We have considered Tong's remaining contentions and we conclude that they lack merit.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3